DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/10/2021, 3/16/21 and 3/23/2021 are considered by the examiner.

Allowable Subject Matter
Claims 1, 6-19, 21-23, 25-36 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose “first sensitivity being different than the second sensitivity, wherein the first sensitivity corresponds to a first change in a resistance of the magnetoresistance element and the second sensitivity corresponds to a second change in the resistance of the magnetoresistance element; and an electroconductive layer being in direct contact with the second stack portion and being in direct contact with the first stack portion, wherein the first plurality of layers and the second plurality of layers each consist of a different number of layers, wherein the first stack portion and the second stack portion each consist of a different number of layers” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 16, the closest prior art fails to disclose “the first sensitivity being different than the second sensitivity, wherein the first sensitivity corresponds to a first change in a resistance of the magnetoresistance element and the second sensitivity corresponds to a second change in the resistance of the magnetoresistance element; and an electroconductive layer being in direct contact with the second stack portion and being in direct contact with the 
Regarding Claim 23, the closest prior art fails to disclose “wherein the first sensitivity corresponds to a first change in a resistance of the magnetoresistance element and the second sensitivity corresponds to a second change in the resistance of the magnetoresistance element; and an electroconductive layer being in direct contact with the second stack portion and being in direct contact with the first stack portion, wherein the first plurality of layers and the second plurality of layers each consist of a different number of layers, wherein the first stack portion and the second stack portion each consist of a different number of layers” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868